Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 03/26/21 has been received and is being considered. 
Detailed Action
This office action is in response to applicant’s communication filed on 03/26/21. Claims 1-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Liaw (US 20130270652 A1).
Regarding claim 1, Liaw discloses a method of manufacturing an integrated circuit device, comprising: doping a substrate with a first type dopant to form a well region (see fig 25 and para [0083] and [0084] disclosing n/p wells); forming a first semiconductor fin and a second semiconductor fin wider than the first semiconductor fin over the well region (see fins 1736/1738 wider than 1732/1734);

forming a second source/drain region of the first type dopant on the second semiconductor fin (see para [0083] disclosing two source/drain regions). It would have been obvious to form the wells in accordance with common practice in SRAM devices.
Regarding claim 5, Liaw discloses the method of claim 1, and Chen further discloses wherein the second semiconductor fin has a greater concentration of the first type dopant than the first semiconductor fin (see col 6, ln 34-38 disclosing greater doping concentration in different active regions).
Regarding claim 6, Liaw discloses the method of claim 1, wherein the first type dopant comprises boron (see para [0057] disclosing Boron).
Regarding claim 7, Liaw discloses the method of claim 1, wherein the first type dopant is a P-type dopant and the first semiconductor fin is of a pass-gate transistor (see para [0075] disclosing pass-gate).
Regarding claim 8, Liaw discloses the method of claim 1, wherein the first type dopant is a P-type dopant and the first semiconductor fin is of a pull-down transistor (see para [0087] disclosing pull-down).
Regarding claim 9, Liaw discloses the method of claim 1, wherein the first doped region is an N-type dopant and the first semiconductor fin is a pull-up transistor(see para [0087] disclosing pull-down).
Regarding claim 18, Liaw discloses the method of claim 17, further comprising:
forming a fourth semiconductor fin extending upwardly from the well region of the substrate, wherein the fourth semiconductor fin has a narrower width than the second semiconductor fin; and
forming a second source/drain structure on the fourth semiconductor fin, wherein the second source/drain structure has a different conductivity type than the well region.
Claims 2-4, 10, 17, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Liaw and further in view of Chen (US 10134744 B1).
Regarding claim 2, Liaw discloses the method of claim 1, and Chen further discloses wherein the second semiconductor fin has a width in a range from about twice to about ten times a width of the first semiconductor fin (see col 5, ln 1-21 disclosing a range of channel lengths in connection with thickness of fins, see col 5, ln 55-65). Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 3, Liaw discloses the method of claim 1, Chen further disclosing:
forming a source/drain via over the second source/drain region, wherein when in a plan view, the second semiconductor fin encloses the via (see fig 5, disclosing source/drain regions 106 with connection vias).
Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 4, Liaw discloses the method of claim 1, Liaw further discloses: forming a conductive line extending along a lengthwise direction of the second semiconductor fin and electrically connected to the second source/drain region, wherein the second semiconductor fin has a wider width than the conductive line (see fig 1, disclosing W being about double L and wider than 200 by about 2x, and over source/drain regions 106). Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the 
Regarding claim 10, Liaw discloses the method of claim 1, and Chen further discloses forming a third semiconductor fin over the well region, wherein the third semiconductor fin is electrically connected to the second semiconductor fin and has a narrower width than the second semiconductor fin (see fig 1, disclosing at least three different devices with different fin widths: 120-180).
Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 17, Liaw discloses a method, comprising: forming first, second, third semiconductor fins extending upwardly from a well region of a substrate (see fins 1736/1738), wherein the second semiconductor fin is between the first and third semiconductor fins and has a wider width than the first and third semiconductor fins (see fins 1736/1738 wider than 1732/1734);
forming a gate structure extending across the first, second, and third semiconductor fins (see para [0085] disclosing gates formed over fins); and forming a first source/drain structure on the first, second, and third semiconductor fins, wherein the first source/drain structure on the first, second, and third semiconductor fins is doped with a dopant has the same conductivity type as the well region(see para [0083] disclosing two source/drain regions with dopants).
Regarding claim 19, Liaw discloses the method of claim 17, further comprising: and Chen further discloses forming a source/drain via over the first source/drain structure, wherein the source/drain via has a narrower width than the second semiconductor fin along a lengthwise direction of the gate structure (see vias 200 being smaller and narrower than  L and W of bitlines and fins).

Regarding claim 20, Liaw discloses the method of claim 17, further comprising: and Chen further discloses forming a conductive line extending along a lengthwise direction of the second semiconductor fin and electrically connected to the second semiconductor fin, wherein the conductive line has a width narrower than the second semiconductor fin and wider than the first and third semiconductor fins (see fig 5, where the width of the fins W are disclosed to be wider than conductive lines L). Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Allowable Subject Matter
Regarding claim 11, Liaw discloses allowable subject matter. In particular, the cited art do not disclose a method, comprising: forming a first semiconductor fin on a memory cell region; forming a first source/drain structure on the first semiconductor fin; forming a first conductive line extending along a lengthwise direction of the first semiconductor fin and electrically connected to the first source/drain structure, wherein the first semiconductor fin has a narrower width than the first conductive line;
forming a second semiconductor fin on a well strap region; forming a second source/drain structure on the second semiconductor fin; and forming a second conductive line extending along a lengthwise direction of the second semiconductor fin and electrically connected to the second source/drain structure, wherein the second semiconductor fin has a wider width than the second conductive line, recited in claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813